Opinión disidente emitida por la
Jueza Asociada Señora Pabón Charneco.
No podemos permitir que las normas procesales de nuestro ordenamiento se interpreten de forma tal que se convierta el proceso judicial en un campo minado, en donde las partes se enfrenten en un juego para ver quién cae en una trampa primero. (Enfasis suplido)^1)
Nuevamente me veo obligada a disentir de una determi-nación de este Tribunal relacionada a la figura de la Mo-ción de Reconsideración que regula la Regla 47 de Procedi-miento Civil, 32 LPRA Ap. V. Véase Morales y otros v. The Sheraton Corp., 191 DPR 1 (2014).
En esta ocasión, una Mayoría del Tribunal lleva a cabo una interpretación de esa Regla que tiene el efecto de tras-tocar nefastamente el trámite de los casos en nuestros tribunales inferiores. Hoy se castiga a una parte que diligen-temente acudió al Tribunal de Apelaciones en los primeros días del término que el ordenamiento le provee para solici-tar la revisión de una determinación del Tribunal de Pri-mera Instancia. En el camino, una Mayoría del Tribunal fomenta el que los abogados esperen hasta el último día para presentar sus recursos apelativos, abre paso para pre-miar tácticas de litigación que atrasen los casos ante los tribunales y le quita toda eficacia a la Regla 1 de Procedi-miento Civil, 32 LPRAAP. V, que exige que interpretemos ese cuerpo reglamentario “de forma que garanticen una solución justa, rápida y económica de todo procedimiento”. Finalmente, en su aplicación la decisión mayoritaria re-presenta una enmienda a los términos que proveen las Re-glas de Procedimiento Civil para presentar recursos de cer-*1010tiorari en el Tribunal de Apelaciones. Como veremos, a par-tir de hoy ese término es de quince días. (2)
I
In limine, debo expresarme brevemente en cuanto al proceder que utilizó una Mayoría del Tribunal para emitir la Opinión que antecede. La Regla 50 del Reglamento de este Tribunal, 4 L.RR.A. Ap. XXI-B, nos provee un meca-nismo extraordinario para prescindir de términos específi-cos en un caso y proceder a resolverlo en aras de servir los mejores intereses de las partes involucradas. En ocasiones hemos hecho uso de esa disposición para resolver casos que involucran cuestiones de alto interés público. Véase, por ejemplo, Orraca López v. ELA, 192 DPR 31 (2014).
No obstante, en el caso de autos el municipio de Rincón presentó una Moción de Desestimación al Amparo de la R.32(b)(1) del Reglamento del Tribunal Supremo, en la que se limitó a argumentar que el recurso de certiorari presen-tado por el peticionario de epígrafe era prematuro por ra-zón de un asunto procesal. En vez de limitarse a disponer de esa moción mediante una Resolución, la Mayoría del Tribunal optó por utilizar el mecanismo extraordinario de la Regla 50 del Reglamento de este Tribunal, supra, para pautar una norma de Derecho en cuanto a un asunto pro-cesal que solo trajo a colación la parte recurrida mediante una Moción de Desestimación. Las partes no tuvieron opor-tunidad de presentar alegatos para ilustrarnos en cuanto a la controversia que hoy resuelve una Mayoría del Tribunal.
Ante ese escenario, me parece desacertado que utilice-mos el mecanismo extraordinario de la citada Regla 50 de este Tribunal para disponer de una Moción de Desestima-ción presentada por una parte en el caso de referencia. En-tiendo que pautar una norma de Derecho sin que las partes *1011ni siquiera lo hayan solicitado ni hayan tenido la oportuni-dad de exponer profundamente sus posiciones mediante sus respectivos alegatos es un proceder problemático. La Opi-nión Mayoritaria pauta una norma que obliga a los tribuna-les inferiores y, como veremos, tiene el efecto de alterar los términos para recurrir en alzada al foro apelativo interme-dio, por lo que como mínimo debimos contar con el beneficio de la argumentación de las partes antes de emitir una Opi-nión que altera el estado de Derecho en nuestra jurisdicción. Además, y a diferencia de otros casos, no nos encontramos ante una situación de alto interés público sino ante una con-troversia puramente procesal, por lo que no comparto el cri-terio mayoritario de disponer prematuramente de este asunto a través del mecanismo extraordinario de la Regla 50 de este Tribunal, supra, sin contar con los alegatos de las partes.
II
En cuanto a los méritos de la controversia procesal que decidió atender el Tribunal, debo reconocer que la lectura de la Regla 47 de Procedimiento Civil, supra, que realiza la Mayoría es compatible con el texto de la Regla. El pro-blema es que esa es solo una de las posibles interpretacio-nes y, de acuerdo con la Regla 1 de Procedimiento Civil, supra, estamos llamados a interpretar ese cuerpo regla-mentario de forma tal que se promueva la solución justa, rápida y económica de las controversias ante nuestros tribunales.(3) Mi diferencia de criterio con la mayoría del Tribunal es que su interpretación lamentablemente cas-tiga a una parte diligente en un pleito, lo que la hace una determinación injusta, fomenta tácticas de litigio dilato-*1012rías, lo que la convierte en una opinión que tolera el atraso de los casos y el encarecimiento de los litigios en Puerto Rico. En otras palabras, es un ataque frontal a la Regla 1 de Procedimiento Civil, supra.
En esencia, son tres (3) factores los que me impiden emitir un voto de conformidad con la Opinión que antecede. Primero, la situación procesal ocurrida en el caso de autos es extraordinaria, ya que son mínimas las ocasio-nes en que las partes en un pleito recurren al foro apela-tivo intermedio antes del término de treinta (30) días que proveen las Reglas de Procedimiento Civil para presentar recursos apelativos. Por lo tanto, la Mayoría del Tribunal pauta una norma mediante el mecanismo extraordinario de la Regla 50 de este Tribunal, supra, para un asunto sui generis que difícilmente se repetirá y que causará un dis-loque procesal en los pocos casos en que sí aplique.
Segundo, considero problemático que la Mayoría del Tribunal ordene que el Tribunal de Apelaciones tenga que “desestimar” un recurso de certiorari presentado en el tér-mino para ello. ¿Qué razón de Derecho ofrece la Mayoría para ordenar la desestimación de un recurso de certiorari presentado en el término que proveen las Reglas de Proce-dimiento Civil? Ciertamente no debería ser porque el re-curso es “prematuro” ya que, según nuestros precedentes, un recurso solo es “prematuro” si se presenta antes de que el foro apelativo tenga jurisdicción. Véase Pérez v. C.R. Jiménez, Inc., 148 DPR 153 (1999); Hernández v. Marxuach Const. Co., 142 DPR 492 (1997). Como vimos, en nuestro ordenamiento, la Regla 52.2(b) de Procedimiento Civil, 32 LPRA Ap. V, le provee a las partes un término de treinta (30) días para recurrir al foro apelativo intermedio para revisar asuntos a través de un recurso de certiorari. El que una parte decida hacer uso de su derecho a recurrir al Tribunal de Apelaciones de manera rápida no convierte su recurso en “prematuro”, ya que el propio texto de esta Re-gla 52.2(b) permite a las partes presentar sus recursos de *1013certiorari en cualquier momento de los treinta (30) días del término. Por ello, mucho menos puede concluirse que la presentación posterior de una Moción de Reconsideración de una parte “convierte en prematuro” un recurso de cer-tiorari presentado ante el foro apelativo intermedio por la otra parte. Por ello, no me queda claro bajo qué funda-mento de Derecho la Mayoría del Tribunal ordena la des-estimación de recursos de certiorari presentados en el tér-mino aplicable. Me temo que, tímidamente y entre líneas, la Mayoría del Tribunal lo que realmente quiere decir es que un recurso presentado a tiempo, de alguna forma, se convirtió en “prematuro” en el camino.
Por último, y unido a lo anterior, me preocupa que la norma que hoy se anuncia tiene el efecto, en su aplicación, de reducir el término para presentar recursos de certiorari al Tribunal de Apelaciones de treinta (30) a quince (15) días. Me explico. Según lo Opinión Mayoritaria, las partes ahora tendrán que cruzarse de brazos y “mirarse” durante los primeros quince (15) días del término, ya que si presen-tan sus recursos de certiorari en esos primeros quince (15) días, la otra parte “se lo convertirá en prematuro” con me-ramente presentar una Moción de Reconsideración ante el foro de instancia al amparo de la Regla 47 de Procedi-miento Civil, supra. Por lo tanto, en realidad de hoy en adelante las partes solo podrán recurrir mediante un re-curso de “certiorari” al foro apelativo intermedio luego del día quince (15) del término provisto en la Regla 52.2(b) de Procedimiento Civil, supra.
Considero que con ese proceder se trastoca nuestro or-denamiento al validar interpretaciones procesales que atrasan la resolución de las controversias. Además, recor-demos que las partes pagan aranceles por estos recursos de certiorari que de hoy en adelante podrán convertirse en “prematuros” si una parte presenta una Moción de Recon-sideración ante el foro de instancia. Es decir, la parte que fue diligente y presentó su recurso de certiorari de manera *1014rápida se ve penalizada ya que la otra ostenta una bala mágica” para “destruir” ese recurso a través de una Moción de Reconsideración en el día quince (15). Lamento que una Mayoría de este Tribunal avale ese tipo de mecanismo procesal. Ciertamente, el texto de la Regla 47 de Procedi-miento Civil, supra, no nos obliga a llegar a ese resultado.
HH 1 — I
En fin, no puedo prestar mi voto para interpretaciones reglamentarias que castigan a la parte diligente en un pleito. La norma que hoy se pauta es lamentable. Si usted es un abogado que se preocupa por su cliente, que tiene una necesidad particular de que un foro apelativo revise al foro de instancia rápidamente, sepa que de hoy en adelante debe quedarse sentado en su oficina y observar los días del calen-dario pasar. Solo si la otra parte del pleito no presenta una Moción de Reconsideración en los primeros quince (15) días que usted tiene para recurrir al foro apelativo, puede enton-ces resumir sus esfuerzos y presentar un recurso de certiorari. A la misma vez, si usted es un abogado que desea ponerle trabas procesales a la otra parte, y le notifican que este acudió en certiorari al foro apelativo intermedio en los primeros días del término, ríase y espere al día quince (15) para presentar una Moción de Reconsideración por el asunto que sea. De esa manera, usted hará uso de la “bala mágica” avalada por este Tribunal que “convierte en prema-turos” los recursos de certiorari presentados en el término pertinente.
Ante la obstinación de este Tribunal por continuar inter-pretando la figura de la Moción de Reconsideración de forma tal que afecte el procedimiento ordinario de los tribunales, es hora de que la Asamblea Legislativa enmiende la Regla 47 de Procedimiento Civil, supra, para salvar a las partes de las interpretaciones lamentables que este Tribunal ha rea-*1015lizado en los últimos meses. Véase Morales Hernández y otros v. The Sheraton Corp., supra.
Por todo lo anterior, disiento.
— O —

(1) Colón Rivera v. Wyeth Pharm., 184 DPR 184, 194 esc. 3 (2012).


(2) Los hechos de la controversia ante nos están correctamente resumidos en la Opinión del Tribunal, por lo que no los repetiré en este disenso.


(3) En ese sentido, véase la Opinión Disidente del Juez Asociado Señor Estrella Martínez, pág. 1017, en la que se discute otra interpretación del texto de la Regla 47 de Procedimiento Civil, 4 LPRA Ap. V, que va más acorde con la Regla 1 de Procedi-miento Civil, supra, y que evita prácticamente todos los problemas que ocasiona la norma pautada hoy por una Mayoría del Tribunal.